UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Consilium Emerging Market Small Cap Fund Schedule of Investments August 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 72.8% Argentina - 2.3% Banco Macro - ADR $ Cresud - ADR Brazil - 3.3% Banco ABC Brasil Cambodia - 2.6% NagaCorp Chile - 1.6% Parque Arauco China - 4.5% China Lesso Group Holdings Egypt - 6.7% Commercial International Bank Egypt Eastern Tobacco Talaat Moustafa Group Greece - 2.4% Hellenic Exchanges Indonesia - 8.0% Bank Pembangunan Daerah Jawa Timur Global Mediacom Tiga Pilar Sejahtera Food * Malaysia - 5.6% Cahya Mata Sarawak Protasco Morocco - 0.5% Douja Promotion Groupe Addoha Nigeria - 4.4% Ecobank Transnational Pakistan - 2.1% Lucky Cement Oil & Gas Development Peru - 6.8% Alicorp Cementos Pacasmayo - ADR Ferreycorp Grana Y Montero - ADR Philippines - 4.4% Pepsi-Cola Products Philippines * Security Bank Singapore - 2.5% Ezion Holdings South Korea - 8.8% Eugene Technology I-Sens * POSCO ICT Seegene * Soulbrain Taiwan - 3.1% Lung Yen Life Service Turkey - 2.4% Torunlar Gayrimenkul Yatirim Ortakligi Ukraine - 0.8% MHP - GDR, Reg S TOTAL COMMON STOCKS (Cost $33,780,955) PARTICIPATION NOTES - 17.1% India - 13.4% HSBC Bank, Gujarat Pipav Port, 12/30/2016 * HSBC Bank, IPCA Laboratories, 01/06/2017 HSBC Bank, Jammu & Kashmir Bank, 10/28/2016 HSBC Bank, PTC India, 03/03/2017 HSBC Bank, VA Tech Wabag, 03/03/2017 Saudi Arabia - 3.7% HSBC Bank, Al Khaleej Training & Education, 07/18/2016 HSBC Bank, Halawani Brothers, 05/04/2015 TOTAL PARTICIPATION NOTES (Cost $6,998,539) INVESTMENT COMPANIES - 5.2% Romania - 1.4% Fondul Proprietatea Vietnam - 3.8% Vietnam Opportunity Fund * TOTAL INVESTMENT COMPANIES (Cost $2,298,417) SHORT-TERM INVESTMENT - 5.6% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $2,656,110) Total Investments - 100.7% (Cost $45,734,021) Other Assets and Liabilities, Net - (0.7)% Total Net Assets - 100.0% * Non-income producing security ADR - American Depository Receipt GDR - Global Depository Receipt Reg S - Security sold outside United States without registration under the Securities Act of 1933. ^ Variable rate security - The rate shown is the rate in effect as of August 31, 2014. At August 31, 2014, the sector diversification for the Fund was as follows: % of Sector Net Assets Financials # % Industrials % Consumer Staples % Consumer Discretionary % Health Care % Utilities % Investment Companies % Materials % Energy % Information Technology % Short Term Investment % Other Assets and Liabilities, Net )% Net Assets % # As of August 31, 2014, the Fund had a significant portion of its assets invested in this sector. The financial services sector may be more greatly impacted by the performance of the overall economy, interest rates, competition, and consumer confidence and spending. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of August 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $ $
